Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

2.	Claims 1-28 are pending. 

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Arguments

4.	The previous rejection under 35 U.S.C. 103 are withdrawn. A new grounds of rejection is entered in the current office action based on further consideration and/or search in light of the amendments to the claims which changed the scope claims. The newly added claims 21-32 were also examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21, 22, 24 and 25 recite “the resources for D2D communication are allocated in advance by the serving base station” and “the resources for D2D communication are semi-statically allocated in advance by the serving base station” however the claim is unclear as to what event the allocation is in advance of. This renders the claims indefinite. For examination purposes, the Examiner interprets the claim to mean the resources for D2D communication are allocated in advance of the selecting a resource from the resources for D2D communication by the user equipment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


6.	Claim(s) 1, 3, 10, 12, 20-21, 23-24 and 26 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Peng, US 2010/0240312 hereafter Peng.
 
As for claim 1, Peng discloses:
A method, comprising: 
receiving, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (D2D) communication (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
selecting, by the first user equipment, a resource from the resources for D2D communication (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
sending, by the first user equipment to a second user equipment on the selected resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).
claim 3, Peng discloses:
Receiving a broadcast message from the serving base station, wherein the broadcast message comprises the information identifying the resources for D2D communication (Peng, [0022], [0023], Receiving a RRM broadcast from the base station, the RRM includes resource allocation information for D2D communications).

As for claim 10, Peng discloses:
A device, applied to a first user equipment, the device comprising: a processor, configured to execute a program stored in a non-transitory computer readable storage medium, wherein execution of the program causes the device to:
a processor; and a non-transitory computer readable storage medium storing a program to be executed by the processor the program including instructions for: 
receive, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (D2D) communication (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
select, by the first user equipment, a resource from the resources for D2D communication (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
send, to a second user equipment information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting to the pairing D2D UE control signaling about the other UE using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

As for claim 12, Peng discloses:
Receiving a broadcast message from the serving base station, wherein the broadcast message comprises the information identifying the resources for D2D communication (Peng, [0022], [0023], Receiving a RRM broadcast from the base station, the RRM includes resource allocation information for D2D communications).

As for claim 20, Peng discloses:
A non-transitory computer-readable storage medium, storing a program comprising instructions, wherein when being executed by a processor, the instructions cause a device to:
receive, by a first user equipment from a serving base station of a cell where the first user equipment is located, information identifying resources for device to device (D2D) communication (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications) 
select, by the first user equipment, a resource from the resources for D2D communication (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], Selecting, by a UE, a resource for D2D data transmission): and 
send, to a second user equipment information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

As for claim 21, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).

As for claim 23, Peng discloses:
Selecting the resource from the resources for D2D communication, comprises: selecting, by the first user equipment through automatic search or measurement, a resource whose interference level is lower than a predetermined threshold (Peng, [0030], Selecting the D2D resource based on the interference being minimal/lower tgat threshold).

As for claim 24, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).

claim 26, Peng discloses:
Selecting the resource from the resources for D2D communication, comprises: selecting, by the first user equipment through automatic search or measurement, a resource whose interference level is lower than a predetermined threshold (Peng, [0030], Selecting the D2D resource based on the interference being minimal/lower tgat threshold).

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 7, 17, 28 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Vandwelle et al, US 2011/0153773 (as cited in the IDS dated 04/08/2019) hereafter Vandwelle.

As for claim 7, 
Peng does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer 

As for claim 17, 
Peng does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 28, 
Peng does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment as taught by Vandwalle to optimize the service discovery and/or advertisement for portable devices.

As for claim 31, 
Peng does not explicitly disclose the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment.

However, Vandwalle discloses the information about the first user equipment comprises one or a combination of an identifier, service information, a service code, and application layer service information of the first user equipment (Vandwalle, FIG. 3, 301, 303, [0051], [0070], The information is a service ID).

.

9.	Claims 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 in view of Doppler et al, US US 2011/0268004 (as cited in IDS dated 04/08/2019) hereafter Doppler. 

As for claim 9, Peng discloses:
Sending, by the first user equipment, the information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose in a discontinuous transmission mode.

However, Doppler discloses broadcasting, in a discontinuous transmission mode (Doppler, [0062], The MS may enter a discontinuous communications mode).

(Doppler, [0024]).

As for claim 19, Peng discloses:
Sending, by the first user equipment, the information about the first user equipment on the selected resource (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose in a discontinuous transmission mode.

However, Doppler discloses broadcasting, in a discontinuous transmission mode (Doppler, [0062], The MS may enter a discontinuous communications mode).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with broadcasting, in a discontinuous transmission mode as taught by Doppler to provide lower interference (Doppler, [0024]).

10.	Claims 22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Ribeiro et al, US 2010/0261469 hereafter Ribeiro. 

As for claim 22, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).

Peng does not explicitly disclose the resources for D2D communication are semi-statically allocated.

However, Ribeiro discloses the resources for D2D communication are semi-statically allocated (Ribeiro, [0027], The resources are allocated semi-statically).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the resources for D2D communication are semi-statically allocated as taught by Ribeiro to provide improved quality of service. 

As for claim 25, Peng discloses:
The resources for D2D communication are allocated in advance by the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], The D2D resources are allocated at step 202 by the base station in advance of the selecting at step 216).



However, Ribeiro discloses the resources for D2D communication are semi-statically allocated (Ribeiro, [0027], The resources are allocated semi-statically).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with the resources for D2D communication are semi-statically allocated as taught by Ribeiro to provide improved quality of service. 

11.	Claims 27, 29, 30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peng, US 2010/0240312 hereafter Peng in view of Yu et al, US 2011/0098043 hereafter Yu.  

As for claim 27, Peng discloses:
Obtaining, by the first user equipment, the resource from the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications); and 
sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication.

However, Yu discloses triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication as taught by Yu to reduce the information needed to manage D2D network (Yu, [0005]). 

28. (New) The method according to claim 27, wherein the information about the first user equipment comprises: an identifier of the first user equipment; service information of the first user equipment; a service code of the first user equipment; application layer service information of the first user equipment; or a combination of two or more of the 

As for claim 29, Yu discloses:
Triggering the serving base station to allocate the resource for D2D communication, comprises: setting up a connection with the serving base station to trigger the serving base station to allocate the resource for D2D communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

As for claim 30, Peng discloses:
A device, applied to a first user equipment, comprising: a processor, configured to execute a program stored in a non-transitory computer readable storage medium, wherein execution of the program causes the device to: 
Obtaining, by the first user equipment, the resource from the serving base station (Peng, FIG. 1, 110,  FIG. 2, 202, 204, 206, 208, [0022], [0023], Receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications); and 
sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment (Peng, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031], Transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. The Examiner interprets the control information to correspond to information about the first user equipment).

Peng does not explicitly disclose triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication.

However, Yu discloses triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 

It would have been obvious to one of ordinary skill in the art to combine the teachings of Peng with triggering, by a first user equipment, a serving base station of a cell where the first user equipment is located to allocate a resource for device to device (D2D) communication as taught by Yu to reduce the information needed to manage D2D network (Yu, [0005]).

31. (New) The device according to claim 30, wherein the information about the first user equipment comprises: an identifier of the first user equipment; service information of the first user equipment; a service code of the first user equipment; application layer service information of the first user equipment; or a combination of two or more of the identifier 

As for claim 32, Yu discloses:
Set up a connection with the serving base station to trigger the serving base station to allocate the resource for D2D communication (Yu, FIG. 8, 830, 870, [0074], [0104], [0105], Triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token). 



Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469